UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7595


MUHAMMAD AL-MUJAHIDIN, a/k/a John Hamilton,

                Plaintiff - Appellant,

          v.

DANIEL HAROUFF; DANIEL BUSH; D. ARROWOOD; CATHY JONES;
MICHAEL MCCALL, In their indiv capacities; SCDC, in its
official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.      Bruce H. Hendricks, District
Judge. (9:14-cv-01266-BHH)


Submitted:   February 25, 2016               Decided:    March 1, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Muhammad Al-Mujahidin, Appellant Pro Se. James Victor McDade,
DOYLE, O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Muhammad Al-Mujahidin seeks to appeal the district court’s

order granting in part and denying in part Defendants’ motion

for summary judgment.       This court may exercise jurisdiction only

over    final   orders,     28     U.S.C.    § 1291   (2012),   and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).            The order Al-Mujahidin seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.         Accordingly, we dismiss the appeal for

lack of jurisdiction.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this    court     and   argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                        2